PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/859,444
Filing Date: 27 Apr 2020
Appellant(s): Zuccolotto et al.



__________________
Blynn L. Shideler, Reg. No. 35,034
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/15/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office action dated 10/13/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Claims 1-20 are pending, with claims 1 and 15 being independent.  All claims stand rejected on grounds of nonstatutory double patenting.  Claims 1-3, 5 and 14-16 further stand rejected under 35 U.S.C. 103.  Dependent claims 4, 6-13 and 17-20 have previously been indicated as allowable subject to a terminal disclaimer (not filed to date).  Regarding the 103 rejections, Appellant argues that independent claim 15 is allowable for the same arguments advanced with respect to claim 1 (Appeal Br. 14).  Independent claim 15 therefore stands or falls with claim 1.  Patentability of dependent claim 14 is argued separately (Appeal Br. 14), as is patentability of dependent claims 2, 3, 5 and 16 (Appeal Br. 14-15).

Independent claim 1 is drawn to an apparatus and recites:
An MRI phantom [10] for calibrated imaging comprising:
hollow tubular textile fibers [12], wherein each hollow tubular fiber [12] has an outer diameter of less than 30 microns and an inner diameter of less than 15 microns, and wherein at least 80 percent of the hollow tubular fibers [12] are filled with a fluid [14],
fasciculi [16] formed by at least some of the hollow tubular fluid filled textile fibers [12];
tracks [18] formed by the combination of at least some fasciculi [16]; and
fixed frames [20] supporting the tracks [18] within the phantom [10].

Independent claim 15 is drawn to an apparatus and recites:
An MRI phantom [10] for calibrated imaging comprising:
A plurality of fixed frames [20] within the phantom [10], each fixed frame [20] supporting tracks [18] which include a plurality of hollow tubular textile fibers [12], wherein each hollow tubular fiber [12] has an outer diameter of less than 25 microns and an inner diameter of less than 5 microns, and wherein at least 80 percent of the hollow tubular fibers [12] are filled with a fluid [14].

	The claimed subject matter relates to magnetic resonance imaging (MRI) phantoms.  In MRI context, a phantom is a specially designed object including one or more known tissue substitutes that is scanned or imaged in an MRI machine to evaluate, analyze or tune the performance of the various imaging devices (Spec. ¶23).  For example, the specification discloses that the phantom of the invention includes hollow fluid-filled fibers having a size that enables control of various structural attributes in order to provide a close match to human tissue (Spec. ¶44).  The specification 

	Appellant’s arguments presented in the Appeal Brief are now addressed in turn:

Argument 1 (Appeal Br. 9): Claim 1 is not properly rejectable under non-statutory double patenting based on claim 1 of US 10,634,756 (the ‘756 patent) or claims of US 10,345,415 (the ‘415 patent). 

 Appellant argues:

    PNG
    media_image2.png
    274
    639
    media_image2.png
    Greyscale


The examiner respectfully disagrees.  The chart below provides a side-by-side comparison of claim 1 of the present application and claim 1 of the ‘756 patent, with the disputed limitation of Appellant’s argument appearing in bold text:


Claim 1 of Present Examination
Claim 1 of ‘756 Patent
1.  An MRI phantom [10] for calibrated imaging comprising:
1.  An MRI phantom for calibrated anisotropic imaging comprising:
hollow tubular textile fibers [12],
hollow tubular textile fibers,
wherein each hollow tubular fiber [12] has an outer diameter of less than 30 microns and an inner diameter of less than 15 microns, and
wherein each hollow tubular fiber has an outer diameter of less than 30 microns and an inner diameter of less than 15 microns, and
wherein at least 80 percent of the hollow tubular fibers [12] are filled with a fluid [14],
wherein at least 70 percent of the hollow tubular fibers are filled with a fluid,

fasciculi [16] formed by at least some of the hollow tubular fluid filled textile fibers [12];
fasciculi formed by at least some of the hollow tubular fluid filled textile fibers;
tracks [18] formed by the combination of at least some fasciculi [16]; and 
tracks formed by the combination of at least some fasciculi; and 
fixed frames [20] supporting the tracks [18] within the phantom [10].
fixed frames supporting the tracks within the phantom … .


The range of the disputed limitation of present claim 1 falls within the range of the corresponding limitation of claim 1 of the ‘756 patent.  All other limitations of present claim 1 are recited in claim 1 of the ‘756 patent.  Present claim 1 therefore overlaps in scope with claim 1 of the ‘756 patent.  Regarding sizes of the recited ranges, the examiner emphasizes that claim 1 of the ‘756 patent already recites a significantly narrowed range (i.e., “at least 70 percent”) and that the range of present claim 1 (i.e., “at least 80 percent”) covers more than half of the range claimed in the ‘756 patent.  Additionally, in construing the meaning of the claim language “at least 70 percent” in the ‘756 patent, one of ordinary skill in the art would consider the specific examples provided in the disclosure as falling within the scope of this claim language.  See ‘756 

	The examiner notes that additional support for the double patenting rejection of present claim 1 has been presented based on claim 3, claim 5, claim 7 and claim 10 of the ‘756 patent.  Although Appellant presents no argument in response to the examiner’s reliance on these claims of the ‘756 patent, the examiner nonetheless presumes that Appellant’s double patenting arguments were intended to extend to these claims because each also recites the limitation “wherein at least 70 percent of the hollow tubular fibers are filled with a fluid”.

	The last sentence of Appellant’s double patenting argument (“In an analogous aspect the claims of the ‘415 patent only define at least ½ of the fibers being filled”) appears to be an argument that present claim 1 is also not properly rejected under double patenting based on US 10,345,415.  This argument is also not persuasive.  For example, present claim 1 was rejected under double patenting as being anticipated by claims 1, 2 and 4 of the ‘415 patent.  Claim 1 of the ‘415 patent includes the limitation “wherein at least half of the hollow tubular fibers [12] are filled with a fluid [14]”.  

Argument 2 (Appeal Br. 10, first full two paragraphs): Poupon teaches away from hollow tubular fibers.

	This argument relates to the primary reference Poupon applied in the 35 U.S.C. 103 rejection of claim 1: Poupon, New Diffusion Phantoms Dedicated to the Study and Validation of High-Angular-Resolution Diffusion Imaging (HARDI) Models, Magnetic Resonance in Medicine 60:1276–1283, 2008.  Appellant argues:

    PNG
    media_image3.png
    304
    634
    media_image3.png
    Greyscale

(emphasis in original)



	As discussed at pages 3-4 of the Final Office action and in direct opposition to Appellant’s argument, Poupon explicitly teaches the desirability of tubular textile fibers.  See, e.g., Poupon, page 1276, col. 2, section entitled Type of Adequate Fiber, “The purpose of diffusion phantoms is to understand the impact of the diffusion process on the MR signal, knowing exactly the geometry of the fibers and membranes. To fulfill the latter, the phantom design needs to conform to the following: … 2) the fiber geometry should be tubular”; also see page 1280, col. 1, lines 3-5, “[i]t would have been preferable to get tubular fibers in order to maximize the relative proton density”; also [t]ubular fiber structure is probably the first building element one thinks of concerning the creation of diffusion-dedicated phantoms”.  Poupon selects synthetic fibers for the phantom because these fibers are hydrophobic and very stable over time, whereas most natural fibers are known to be hydrophilic and susceptible to biological degradation.  See, e.g., Poupon, page 1276, col. 2, section entitled Type of Adequate Fiber.  Poupon further states “[h]owever, to our knowledge, none of the available textile fibers are tubular, which reduces the number of compartments to a single, ‘extracellular’ compartment”.  See, e.g., Poupon, page 1276, col. 2, section entitled Type of Adequate Fiber.

	As further discussed at page 4 of the Final Office action, Appellant’s statement that “[Poupon] teaches away from hollow tubular fibers because the authors note that none of the available hollow fibers are suitable” mischaracterizes Poupon’s teachings.  In fact, Poupon explicitly states that “none of the available textile fibers are tubular”, and not that “none of the available hollow tubular fibers are suitable” as stated by Appellant.  It is clear that Poupon, while explicitly expressing a strong preference for a tubular textile fiber, cannot realize the tubular feature because it is not present in currently available textile fibers.  Poupon settles on a non-tubular synthetic fiber presumably because it is viewed as a viable alternative to a tubular textile fiber, recognizing that non-tubular textile fibers are less than ideal for a number of reasons such as a non-tubular geometry “reduces the number of compartments to a single, ‘extracellular’ compartment” (Poupon, page 1276, col. 2, last sentence), does not maximize proton 

Argument 3 (Appeal Br., paragraph bridging pages 10-11 through bottom of page 11):  Zhou does not teach or suggest the phantom of the present claimed invention; the fibers in Zhou will not yield the claimed invention.

	These arguments relate to the secondary reference Zhou applied in the 35 U.S.C. 103 rejection of claim 1 in combination with Poupon: Zhou et al., Coaxially Electrospun Axon-Mimicking Fibers for Diffusion Magnetic Resonance Imaging, ACS Appl. Mater. Interfaces 2012, 4, 6311-6316, 2012.

	Appellant’s arguments regarding Zhou focus on the allegedly preliminary nature of its teachings.  Appellant argues, for example, that “the only known ‘phantom’ using this technology of the Zhou Reference is that described in this paper, namely coaxially aligned ‘fibers’ in a test tube, shown in figure 4, which has limited application and cannot be truly described as a phantom as it could not be used to calibrate the MRI device” and that “no actual calibration phantom of any significance was ever formed in this experiment”.  Appellant argues that “[Zhou’s] experiment further noted that much work 

	In response and as discussed at pages 5-6 of the Final Office action, the examiner respectfully submits that Appellant misapprehends the nature of the Office’s reliance on Zhou.  In particular, although Poupon clearly recognizes the desirability of tubular fibers for phantoms, Poupon uses acrylic fibers that are not hollow tubular fibers because none of the available textile fibers are known to be tubular.  Poupon therefore also does not disclose a hollow tubular fiber having an inner diameter of less than 15 microns.  Zhou discloses hollow tubular textile fibers that are suitable for use in phantoms, with Zhou’s fibers have an outer diameter of less than 30 microns and an inner diameter of less than 15 microns.  Zhou’s teachings in this respect squarely address the desired solution sought by Poupon, i.e., tubular fibers.  In fact, Zhou explicitly cites the primary reference Poupon in recognizing the same problem identified by Poupon, i.e., the lack of textile fibers that are hollow and difficulties that this presents, stating: 
Synthetic phantoms, which aim to mimic axons and fiber bundles, such as those made from glass or plastic capillary and textile filament fibers, have been proposed to overcome these issues.9,11−14 However, the rigidity of glass capillaries and the large diameters of plastic capillaries impose limits to the macroscopic and microscopic geometry of phantom design.  None of the available textile filament fibers are hollow, and all existing synthetic options have very low and fixed membrane permeability. It is also challenging to regulate the angular distribution of fibers and construct complex fiber geometries such as crossing, kissing or branching present in human brain tissue. As a result, the dissimilarity between the microscopic geometry of the existing phantoms and that of brain tissue sets a limit on the degree of validation that they can provide and, to date, has necessitated the use of live animal studies in which the measured diffusion characteristics can be validated against tract tracer methods and post-mortem histology.4
Zhou, e.g., paragraph bridging pages 6311-6312, citing reference 12 to Poupon, C.; Rieul, B.; Kezele, I.; Perrin, M.; Poupon, F.; Mangin, J. F. Magn. Reson. Med. 2008, 60, 1276−1283 (emphasis added).  

To address these problems, Zhou “aims to produce hollow microfibers with
similar sizes those seen in brain white matter and with an appropriate sample thickness via a one-step co-ES technique with the final purpose of providing novel tissue mimetic materials with which to validate new and existing MRI methodology and to provide calibration objects for MRI scanners (Zhou, page 6312, paragraph bridging col. 1-2).

The examiner emphasizes that Zhou is not relied upon in the rejection of claim 1 for its teachings regarding the formational/constructional details of a phantom using the hollow tubular textile fibers, and any shortcoming of Zhou alleged by Appellant in these respects (e.g., “alignment, packing density and intricate geometries”) are not germane to, and do not detract from, the Final Office action’s reliance on Zhou.  In this regard, the examiner notes that Appellant’s arguments regarding Zhou are entirely directed to what Zhou teaches or fails to teach and does not address the combined teachings of Poupon and Zhou.  Appellant’s arguments pertaining to Zhou are therefore not persuasive because nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See MPEP 2145.IV.

	Moreover, as discussed at pages 6-7 of the Final Office action, Appellant’s use of Zhou’s critique of past efforts (Zhou, page 6311, “MRI tissue mimics or phantoms for neurological use have to date proved to be a promising, but limited, tool for calibration and validation of dMRI methods) to minimize the nature of Zhou’s own contribution 

	Appellant concludes regarding Zhou:

    PNG
    media_image4.png
    247
    633
    media_image4.png
    Greyscale

(emphasis by Appellant)

Appellant’s statement that non-tubular acrylic fibers are “the preferred fiber of the Poupon reference” is plainly refuted by Poupon’s teachings.  Poupon expresses an unmistakable preference for textile fibers that are tubular.  See, e.g., “the fiber geometry should be tubular” (page 1276), “[i]t would have been preferable to get tubular fibers in order to maximize the relative proton density (page 1280), “[t]ubular fiber structure is probably the first building element one thinks of concerning the creation of diffusion-dedicated phantoms (page 1281), “the phantoms built from acrylic fibers require a higher b-value than those made of tubular fibers” and “phantom design permits the use 

Argument 4 (Appeal Br., heading “FLUID FILLED FIBERS IN THE PHANTOM” at bottom of page 11 through first paragraph on page 12):  Zhou does not teach or suggest the fluid filled fibers of the claimed invention.

	Appellant argues in connection with claim 1 that Zhou fails to teach or suggest the claim 1 limitation “wherein at least 80 percent of the hollow tubular fibers are filled with a fluid”.  In response and as discussed in the Final Office action, the rejection of claim 1 does not rely on Zhou for this teaching or suggestion.  See Final Office action, page 22, “Although Poupon in view of Zhou is not relied upon as disclosing wherein at least 80 percent of the hollow tubular fibers are filled with a fluid, Juneja recognizes ….”  Because the rejection of claim 1 does not rely on Zhou as teaching or suggesting the feature of “wherein at least 80 percent of the hollow tubular fibers are filled with a fluid”, 

Argument 5 (Appeal Br., heading “TRACKS SUPPORTED IN SPECIFIC FIXED FRAMES” at bottom of page 12 through first paragraph on page 14):  Zhou teaches away from claimed invention; Juneja teaches away from claimed invention.

	Appellant first argues that Zhou teaches away from the limitations “tracks formed by the combination of at least some fasciculi” and “fixed frames supporting the tracks within the phantom” recited in claim 1.  At the outset and as discussed at page 10 of the Final Office action, the examiner notes that Poupon, not Zhou, is relied upon in the Office action as teachings these limitations and that Appellant has not refuted Poupon’s teachings in this regard.  In support of Zhou’s alleged teaching away, Appellant states:

    PNG
    media_image5.png
    162
    638
    media_image5.png
    Greyscale

As discussed at pages 11-12 of the Final Office action, the examiner submits that this statement mischaracterizes Zhou’s teachings.  Zhou states at page 6315, col. 1:

    PNG
    media_image6.png
    159
    568
    media_image6.png
    Greyscale


Nothing in this passage of Zhou (or in any other portion of the Zhou reference) is remotely construable in the manner suggested by Appellant.  Zhou nowhere suggests, let alone admits, that its tubular fibers lack features that would be necessary for their use in tracks and fixed frames of the type disclosed by Poupon.  Zhou merely states at page 6315 the intended direction/refinements of future work.  Appellant’s teaching away argument therefore does not persuasively establish reversible error.  Moreover, the examiner notes that Appellant’s arguments are entirely directed to what Zhou allegedly teaches or fails to teach and do not address the combined teachings of Poupon and Zhou.  By arguing only Zhou’s alleged shortcomings, for example, Appellant apparently fails to consider the fact that Poupon’s arrangement of fibers to form a phantom already includes “extracellular” space (Poupon, e.g., page 1276, col. 2, last paragraph).  Poupon explicitly recognizes a presently unobtainable need for a tubular fiber geometry in order to additionally obtain “intracellular” space, and Zhou’s tubular fiber geometry provides a solution to this unmet need.  Appellant’s teaching away argument pertaining to Zhou is therefore not persuasive for the additional reason that nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See MPEP 2145.IV.

Juneja, Novel Phantoms and Post-Processing for Diffusion Spectrum Imaging, Dissertation, 2012.

	For the rejection of claim 1, the Final Office action relies on Juneja as follows:

    PNG
    media_image7.png
    477
    645
    media_image7.png
    Greyscale

	Final Office action, page 22.

Although Appellant states that “the examiner is grossly misconstruing the reasonable teachings of the Juneja reference”, Appellant is not understood to refute the above-identified points for which Juneja is cited and fails to provide any reasoning as to why the examiner has misconstrued the reference as discussed at page 9 of the Final Office nowhere teaches, discusses or even remotely suggests that its fiber is unsuitable for forming an effective phantom.  To the contrary and as explained at pages 9-10 of the Final Office action, Zhou concludes that “[w]e have shown that an anisotropic co-ES hollow fiber phantom is a stable test object that may be suitable for use as a quantitative validation and calibration tool for dMRI”, that “[t]he results of our study provide preliminary evidence that this phantom can mimic the cellular barriers imposed by axonal cell membranes and myelin” and that “[w]e have demonstrated that the measured diffusivity is within the range of the brain’s white matter” (Zhou, e.g., page 6315, col. 2).  At least these conclusions by Zhou directly contradict Appellant’s characterization of Zhou.

	Moreover, as discussed at page 10 of the Final Office action, the examiner notes that Juneja is relied upon for its teachings as to the benefits of tubular geometries, e.g., fluids may be introduced into all of the fibers of the phantom thereby overcoming limitations of nontubular fibers recognized by Juneja.  Juneja nowhere teaches or 

Argument 6 (Appeal Br. 14, “CLAIM 14” heading): Claim 14 is distinct from the elimination of signal disclosed by Juneja.

	Regarding the rejection of claim 14, Appellant argues:

    PNG
    media_image8.png
    276
    687
    media_image8.png
    Greyscale

The examiner respectfully disagrees.  At the outset and as discussed at pages 12-13 of the Final Office action, the examiner notes that Juneja’s arrangement is measuring the MR signal from water and is therefore clearly implementing 1H MRI.  Juneja’s 1H MRI arrangement is distinguishable from the Simpson reference identified by Appellant above, which is clearly performing 2H MRI (see, e.g., Simpson, page 241, col. 1, deuterium solenoid coil (30.8MHz); the examiner notes that 30.8MHz is the Larmor 2H at the cited 4.7 T field strength).  Appellant’s argument nowhere addresses this fundamental difference between the teachings of Juneja and the Simpson reference cited by Appellant.  As further explained at pages 12-13 and 23 of the Final Office action, although Juneja does not explicitly disclose that the interstitial fluid is deuterium oxide, the examiner has taken Official notice of the fact that it was well-known before the effective filing date of the claimed invention to persons having ordinary skill in the art to which the claimed invention pertains that deuterium oxide (heavy water) does not have a proton signal and therefore will not be observable in a standard image.  US 2009/0209848, paragraph 30 has been cited as evidence for this officially-noticed fact in the Final Office action.  Appellant has not disputed this officially-noticed fact in the Appeal Brief on in its response to the Non-final Office action preceding the Final Office action.  Although 1H MRI may be used to indirectly detect heavy water (see, e.g., US 2013/0142724 to Wang, which also discusses the cited Simpson reference, see, e.g., paragraphs 3, 19), heavy water is nonetheless invisible in 1H MRI as used by Juneja.  Appellant’s arguments pertaining to claim 14 therefore do not persuasively establish reversible error.

Argument 7 (Appeal Br. 14. “CLAIM 15” heading): Claim 15 is allowable for same reasons claim 1 is allowable.

	The examiner respectfully disagrees for reasons discussed above in connection with Arguments 1-5.

Argument 8 (Appeal Br. 14-15, “CLAIMS 2, 3, 5 AND 16” heading): Dependent claims 2, 3, 5 and 16 are nonobvious because Farrher’s phantoms teach away from essence of the present claimed invention.

	This argument relates to the quaternary reference Farrher applied in the 35 U.S.C. 103 rejections of claims 2, 3, 5 and 16: Farrher et al., Novel multisection design of anisotropic diffusion phantoms, Magnetic Resonance Imaging 30, pages 518-526, 2012.

	Appellant argues that “[t]he Farrer Reference is believed to further support the non-obviousness of the present claimed invention as these phantoms also teach away from the essence of the present claimed invention”, but in the very next sentence states that “[t]he Farrer Reference reiterates that the phantoms such as claimed in the present invention ‘are in great demand for a broad range of applications’”.  Appellant’s admission that Farrher discloses that phantoms as claimed in the present invention are in great demand for a broad range of applications appears to directly contradict Appellant’s teaching away argument.  To the extent that Appellant is arguing that Farrher’s use of solid Dyneema fibers (e.g., fibers strands of polyethylene with approximately 8 μm in radius and highly hydrophobic, see Farrher, page 519, col. 2, Materials and methods) teaches away from the use of tubular fibers, Appellant presents no argument or evidence establishing that the relied-upon teachings of Farrher relating to a phantom having fiber density frame in the form of plexiglass support on which Dyneema fibers are wound would be incompatible with the tubular fibers of Poupon in 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/DANIEL R MILLER/Primary Examiner, Art Unit 2863
                                                                                                                                                                                                        Conferees:
/ALESSANDRO V AMARI/Supervisory Patent Examiner, Art Unit 2863

/HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.